Benham, Chief Justice.
This appeal by Dickinson follows the trial court’s construction of the last will and testament of Barbara J. Fueller, the appellant’s grandmother.1
In provision II of a “home-made will,” the testatrix left all of her property to her husband, defendant Roland Fueller. In provision V, the testatrix made specific disposition of certain property to others, including Dickinson’s now deceased mother. The trial court found that the testatrix gave all of her property to Fueller in fee simple and that the disposition of property under provision V was only in the event both the testatrix and Fueller died.
In construing a will, the court is required to examine it as a whole and to search diligently for the intention of the testatrix. OCGA § 53-2-91; Cole v. Robertson, 263 Ga. 149 (2) (429 SE2d 678) (1993). Upon reviewing the record in this case, we conclude that the trial court, in its interpretation of the will, examined the document as a whole and ascertained the intent of the testatrix. Accordingly, we affirm.

Judgment affirmed.


All the Justices concur.


 A hearing was held on the construction of the will on May 16, 1995, and the superior court entered its order on May 22, 1995. Dickinson filed her notice of appeal on June 21, 1995, and the case docketed in this Court on August 11, 1995. The case was orally argued on October 16, 1995.